DETAILED ACTION
This action is responsive to the Amendments and Remarks received 11/08/2022 in which claims 3, 6, 7, and 12–14 are cancelled, claims 1, 2, 4, 5, 10, 11, 15, 16, and 19–22 are amended, and no claims are added as new claims.
Foreign Priority Acknowledgment
Examiner acknowledges Applicant’s claim to priority document PCT/CN2018/089920 and further acknowledges the Office has received a copy of the document (file wrapper entry dated 10/08/2020).
Response to Arguments
Examiner incorporates herein previous Examiner Responses to Arguments.
On pages 10–13 of the Remarks, Applicant contends the prior art is deficient.  Examiner disagrees for the reasons stated next.  In addition, Examiner notes the rejection now additionally relies on the teachings of Chen, which teaches for DMVR using integer sample offsets for deriving the refinement motion vector.
One of the techniques used for screen content coding is intra block copy (IntraBC, IBC, CPR, etc.).  The idea is that contents from one portion of the image can be copied to another portion of the image, which improves visual quality of screen content.  Importantly, screen content coding is an intra-frame coding technique that does not involve motion.  Another wholly different coding technique is decoder-side motion vector refinement (DMVR).  In DMVR, motions are assumed uniform (linear) such that the decoder predicts without any signaling from the encoder what the motion vector is for a frame between two frames.  Both the encoder and decoder operate under the same linearity assumption so the encoder knows what the decoder’s motion vector prediction is.  Rather than encode every motion vector, savings are achieved by the encoder transmitting only motion vector residuals, differences between what the decoder will predict and the actual motion vector, that are the result of non-linear motions.  Therefore, to the skilled artisan, the concepts of IBC and DMVR are incompatible.  IBC mode is for static image content, i.e. content that does not have motion, let alone uniform linear motion, whereas DMVR is for interpolating motion temporally between two frames.  Also, conventionally IBC mode does not reference more than one block whereas DMVR requires more than one reference block and wherein the reference blocks are temporally opposite.  Finally, DMVR is a technique that can be turned on for inter-prediction mode whereas IBC is a prediction mode that the art does not categorize as falling under general inter-prediction techniques but rather considers a special case of prediction mode.  For these reasons and others, the skilled artisan would not consider IBC and DMVR to be compatible.  Examiner notes Applicant’s claimed invention is simply a recognition that the two coding techniques are completely incompatible with each other.  Such a realization is not patentable.  It is obvious to those skilled in the art.  Applicant has not produced any evidence to the contrary.  By analogy, it is not patentable to draft a claim that claims a car that is not steered using the windshield wipers.  There is no evidence that prior art cars were being steered with windshield wipers even though there will never be an explicit teaching in the prior art teaching that a car is not be steered using the windshield wipers.  This analogy illustrates the difficulty in proving a negative, a long-standing axiom known to many.  Examiner is essentially being asked to prove a negative, which most know is intractable.  For all the foregoing reasons, Examiner is not persuaded of patentability. 
Other claims are not argued separately.  Remarks, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8–11, and 15–22 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1), Lainema (US 2019/0182504 A1), and Chen (US 2020/0128258 A1)
Regarding claim 1, the combination of Panusopone, Lainema, and Chen teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a first video block of a video and a bitstream of the video, that a first coding mode in which prediction samples are derived from blocks of sample values of a same video region is applied to the first video block (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”; Examiner interprets the first coding mode is an intra-prediction mode and more particularly could be intra-block copy mode (IBC mode) and that the recited “same video region” can be a slice; Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode); deriving, based on the first coding mode, a first block vector for the first video block, wherein the first block vector is signaled in the bitstream (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks; To save bits, Examiner notes both intra and inter coding utilizes either intra-frame displacement or inter-frame displacement (i.e. motion information) for coding the blocks; Where the block is intra-coded, the motion information could be null or replaced with the intra-frame displacement vector, called a block vector; see Applicant’s original claim 2; Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode); generating prediction samples based on blocks of sample values of the same video region as determined by the first block vector, wherein in response to the first coding mode being applied to the first video block (Examiner notes previous versions of the claim have explicitly called this intra block copy mode (IBC mode); Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode; Examiner notes this is the definition of IBC mode; While Panusopone mentions IBC mode, it does not describe it; Lainema, ¶¶ 0113 and 0225:  teach IBC mode is a type of intra prediction mode utilizing block vectors that point to other portions of the same/current picture), the prediction samples are derived without applying a refining process to the first block vector, wherein in the refining process, a signaled motion vector is refined based on at least one delta motion vector (Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode; Panusopone, ¶ 0057:  teaches DMVR for bi-prediction (a type of inter-prediction); Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks; Examiner finds it inherent that a block can only be coded using one coding mode; Panusopone very clearly describes DMVR is a technique used when bi-prediction is implemented.  The rationale for the rejection is that in view of these teachings, the skilled artisan would find it obvious to disable DMVR techniques (requires two reference blocks) for an intra-block copy mode (has only one reference block).  Indeed, the skilled artisan would disable a technique that requires two predictions when there is only one prediction available; Furthermore, the coding techniques of IBC and DMVR are incompatible with each other as explained next; One of the techniques used for screen content coding is intra block copy (IntraBC, IBC, CPR, etc.).  The idea is that contents from one portion of the image can be copied to another portion of the image, which improves visual quality of screen content.  Importantly, screen content coding is an intra-frame coding technique that does not involve motion.  Another wholly different coding technique is decoder-side motion vector refinement (DMVR).  In DMVR, motions are assumed uniform (linear) such that the decoder predicts without any signaling from the encoder what the motion vector is for a frame between two frames.  Both the encoder and decoder operate under the same linearity assumption so the encoder knows what the decoder’s motion vector prediction is.  Rather than encode every motion vector, savings are achieved by the encoder transmitting only motion vector residuals, differences between what the decoder will predict and the actual motion vector, that are the result of non-linear motions.  Therefore, to the skilled artisan, the concepts of IBC and DMVR are incompatible.  IBC mode is for static image content, i.e. content that does not have motion, let alone uniform linear motion, whereas DMVR is for interpolating motion temporally between two frames.  Also, conventionally IBC mode does not reference more than one block whereas DMVR requires more than one reference block and wherein the reference blocks are temporally opposite.  Finally, DMVR is a technique that can be turned on for inter-prediction mode whereas IBC is a prediction mode that the art does not categorize as falling under general inter-prediction techniques but rather considers a special case of prediction mode.  For these reasons and others, the skilled artisan would not consider IBC and DMVR to be compatible.  Examiner notes Applicant’s claimed invention is simply a recognition that the two coding techniques are completely incompatible with each other.  Such a realization is not patentable.  It is obvious to those skilled in the art.  Applicant has not produced any evidence to the contrary, i.e. that the art considered using motion vector refinement with IBC.  By analogy, it is not patentable to draft a claim that claims a car that is not steered using the windshield wipers.  There is no evidence that prior art cars were being steered with windshield wipers even though there will never be an explicit teaching in the prior art teaching that a car is not be steered using the windshield wipers.  This analogy illustrates the difficulty in proving a negative, a long-standing axiom known to many.  Examiner is essentially being asked to prove a negative, which most know is intractable.), and performing the conversion based on the prediction samples (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks), wherein for a second video block coded with a second coding mode which is not the first coding mode, prediction samples of the second video block are generated by applying the refining process to a motion vector signaled in the bitstream for the second video block with the delta motion vector, wherein the delta motion vector is derived based on an integer sample offset (See explanation, supra, explaining this claim is simply claiming two prediction modes, IBC and DMVR, and how they are not used together to code a block; Neither Panusopone nor Lainema appears to teach what Chen teaches regarding DMVR basing its motion vector of an integer-pixel search of the surrounding the current pixel; Chen, ¶ 0013:  teaches integer sample offset used for deriving DMVR motion vectors).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, with those of Lainema, because both references are drawn to the same field of endeavor and because Lainema provides further details on the characteristics of IntraBC mode as more generally described in Panusopone.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone and Lainema used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone and Lainema, with those of Chen, because all three references are drawn to the same field of endeavor and because Chen provides further details on the characteristics of DMVR mode as more generally described in Lainema.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone, Lainema, and Chen used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Panusopone, Lainema, and Chen teaches or suggests the method of claim 1, wherein in response to the first coding mode being an intra-block copy (IBC) mode, the prediction samples are derived based on sample values from a same video slice with the first video block, and wherein the sample values are determined by block vectors (Examiner finds this claim simply recites the definition of IntraBC mode; Panusopone, ¶ 0037:  teaches IBC uses previously coded blocks within the current slice; While Panusopone does not explicitly teach that IBC uses block vectors, such a fact is likely inherent; In any event, Lainema, ¶¶ 0113 and 0225:  teach IBC mode is a type of intra prediction mode utilizing block vectors that point to other portions of the same/current picture).
Regarding claim 4, the combination of Panusopone, Lainema, and Chen teaches or suggests the method of claim 1, wherein, the refining process is a decoder-side motion vector refinement technique in which the first block vector is refined by a cost calculation, and the cost calculation is based on a sum of absolute differences of motion vectors of reference pictures with respect to the first block vector (Panusopone, ¶ 0085:  teaches matching cost metrics can include SAD and RDO; Chen, ¶¶ 0023 and 0042:  teach SAD as a cost function for evaluating the best motion vector for DMVR; Examiner finds, based on this teaching, that the skilled would find it obvious to use SAD as the cost metric for Lainema’s motion vector refinement).
Regarding claim 5, the combination of Panusopone, Lainema, and Chen teaches or suggests the method of claim 4, further comprising:  in response to at least one of reference pictures of the first video block being a current picture which includes the first video block, excluding applying the decoder-side motion vector refinement technique for the first video block (Examiner notes that this is a definitional claim that explains, quite obviously, that a current block that is coded using a block from the current picture, is intra-predicted; Intra-predicted means there cannot be a motion vector, as motion is only possible between temporal frames (inter-prediction); for support, see Panusopone, ¶ 0046; As explained with respect to the rejection of claim 1, DMVR and IBC are incompatible).
Regarding claim 8, the combination of Panusopone, Lainema, and Chen teaches or suggests the method of claim 1, wherein the conversion includes encoding the first video block into the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Regarding claim 9, the combination of Panusopone, Lainema, and Chen teaches or suggests the method of claim 1, wherein the conversion includes decoding the first video block from the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Claim 10 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 21 lists the same elements as claims 2 and 5, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claims 2 and 5 apply to the instant claim.
Claim 22 lists the same elements as claims 2 and 5, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claims 2 and 5 apply to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).
Li, et al., “Combining directional intra prediction and intra block copy with block partition for HEVC,” 2016 IEEE International Conference on Image Processing (ICIP), Phoenix, AZ, USA, 2016, pp. 524-528.  This publication was used as an evidentiary publication to refute Applicant’s arguments.
He (US 2017/0289566 A1) was used during prosecution and its relevance is described in the Office Actions.
Chen (US 2020/0128258 A1) teaches DMVR (e.g. ¶¶ 0012 and 0013).
Liu (US 2019/0020895 A1) teaches DMVR (e.g. ¶¶ 0067 and 0069).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481